Citation Nr: 0428350	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  98-11 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to June 
1970.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The rating decision granted service 
connection for PTSD and assigned an initial rating of 10 
percent.  The initial rating was increased to 30 percent in a 
June 2004 RO rating decision.

This case was the subject of a June 2001 Order of the Court 
of Appeals for Veterans Claims (Court), granting a Joint 
Motion for Remand of the parties dated in May 2001, and 
vacating the Board's December 2000 decision in this matter.  
The Board remanded the case to the RO in August 2003 to 
ensure compliance with the Court's Order.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 


REMAND

As noted above, this case was remanded to the RO by the Board 
in August 2003.  The remand included a request for a VA 
examination and opinion.  The opinion was to include 
findings, if possible, distinguishing symptomatology and 
social and industrial impairment due to PTSD from any 
nonservice-connected psychiatric or psychological disorder 
that may be present, to include an organic personality 
disorder secondary to head trauma and attention deficit 
disorder.  Additionally, the opinion was to include findings 
as to the effect of the veteran's PTSD alone on his ability 
to obtain and maintain substantially gainful employment.  If 
the examiner found he could not provide the requested 
opinions without resorting to speculation, he was requested 
to so state this fact in the examination report.  The veteran 
attended a VA examination in February 2004.  The examiner 
submitted a February 2004 report and a March 2004 
supplemental report regarding the results of this 
examination.  In neither report did he provide the specific 
findings requested (as indicated above) or indicate that he 
could not do so without resort to speculation.   

In sum, the record shows inadequate compliance with remand 
instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, the Board concludes that the medical opinions 
obtained by the RO, in conjunction with the other information 
of record, do not provide sufficient competent medical 
evidence to decide the claim.  See 38 U.S.C.A. 5103A(d).

Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure compliance with 
all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002).

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

2.  Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination for the purpose 
of determining the current severity of his 
service-connected PTSD.  

The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed.

To the extent possible, the examiner 
should distinguish functional impairment 
due to the veteran's service-connected 
PTSD from any impairment due to any non-
service-connected psychiatric or 
psychological disabilities that may be 
present, to include an organic 
personality disorder secondary to head 
trauma and attention deficit disorder.  
If no such distinction can be made 
without resort to speculation, the 
examiner should so state.

The examiner should also comment on the 
effect that the veteran's PTSD alone has 
upon his ability to obtain and maintain 
substantially gainful employment.  If the 
examiner is unable to provide such an 
opinion without resorting to speculation, 
the examiner should so state.

3.  Thereafter, the RO should review the 
claims files and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

4.  The RO should readjudicate the issue 
of an initial rating in excess of 30 
percent for PTSD with consideration of 
all of the evidence added to the record 
since the Supplemental Statement of the 
Case (SSOC) issued in June 2004.
 
5.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which should contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the June 2004 
SSOC.  A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




